Exhibit 10.3
APOLLO GROUP, INC.
2000 STOCK INCENTIVE PLAN
PLAN AMENDMENT
     The Apollo Group, Inc. 2000 Stock Incentive Plan, as previously amended and
restated (the “Plan”), is hereby further amended, effective June 24, 2010, as
follows:
     1. Section 3.1(r) of the Plan is hereby amended in its entirety to read as
follows:
     (r) “Performance Criteria” means the criteria that the Committee selects
for purposes of establishing the Performance Goals for a Participant for a
Performance Period. The Performance Criteria that will be used to establish
Performance Goals are limited to the following: pre-tax or after-tax net
earnings or net income, sales or revenue growth, operating earnings, cash flow
objectives, operating cash flows, free cash flow (operating cash flow less
capital expenditures and adjusted for increases or decreases in restricted
cash), return on net assets, return on stockholders’ equity, return on assets,
return on capital or invested capital, Stock price growth, stockholder returns,
gross or net profit margin, earnings per share, price per share of Stock, market
share, operating income, net operating income or net operating income after tax,
operating profit or net operating profit, operating margin, earnings before
interest and taxes, earnings before taxes, earnings before interest, taxes,
depreciation, amortization and charges for stock-based compensation, earnings
before interest, taxes, depreciation and amortization, economic value-added
models, cost reductions, budget objectives, litigation and regulatory resolution
goals, expense control goals, any of which may be measured either in absolute
terms or as compared to any incremental increase or as compared to results of a
peer group or as measured in terms of one or more business units or Subsidiaries
of the Company. The Committee shall, within the time prescribed by Section
162(m) of the Code, define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant.
     2. Section 3.1(s) of the Plan is hereby amended in its entirety to read as
follows:
     (s) “Performance Goals” means, for a Performance Period, the goals
established in writing by the Committee for the Performance Period based upon
the Performance Criteria. Depending on the Performance Criteria used to
establish such Performance Goals the Performance Goals may be expressed in terms
of overall Company performance or the performance of a division, business unit,
or an individual. The Committee, in its discretion, may, at the time the
Performance Goal or Goals for the Performance Period are established, provide
for one or more adjustments or modifications to the calculation of such
Performance Goal or Goals in order to prevent the dilution or enlargement of the
rights of Participants (i) in the event of, or in anticipation of, any unusual
or extraordinary corporate item, transaction, event or development or (ii) in

 



--------------------------------------------------------------------------------



 



recognition of, or in anticipation of, any other unusual or nonrecurring events
affecting the Company or the financial statements of the Company, or in response
to, or in anticipation of, changes in applicable laws, regulations, accounting
principles or business conditions.
     In addition, should the Performance Goal be tied to operating cash flow or
free cash flow objectives, then the Committee may, in establishing the
applicable targets, authorize adjustments, deductions and/or exclusions with
respect to one or more of the following items to the extent those items are to
be utilized in the calculation of operating cash flow or free cash flow for any
or all of the fiscal years within the applicable Performance Period and/or any
other fiscal year that serves as a base or comparative measurement year:
          (i) cash amounts expended in the acquisition of property, plant and
equipment,
          (ii) cash amounts paid in connection with actual or proposed
acquisitions of one or more businesses or the assets of one or more businesses,
          (iii) cash flows or adjusted cash flows attributable to any businesses
or assets acquired during the Performance Period (or other relevant measurement
period),
          (iv) cash amounts paid as interest expense,
          (v) cash amounts received as interest income,
          (vi) cash amounts paid in connection with judgments, verdicts and
settlements with respect to specified litigation matters, and
          (vii) increases or decreases in restricted cash attributable to Title
IV student funding.
     In further clarification of the various adjustments that may be made to one
or more Performance Goals in accordance with this Section 3.1(s) and without
limiting the scope or generality of those permissible adjustments, should the
Performance Goal be tied to any net income or operating profit objectives, then
the Committee may, in establishing the applicable net income or operating profit
target, authorize one or more of the following adjustments to net income or
operating profit for any fiscal year within the applicable Performance Period:
     (i) the exclusion of all acquisition costs expensed for the applicable
fiscal year, whether relating to acquisitions effected during that year or any
prior fiscal year,
     (ii) the exclusion of all income or loss attributable to companies or other
entities acquired during the applicable fiscal year,

 



--------------------------------------------------------------------------------



 



     (iii) the exclusion of impairment charges related to goodwill, intangible
assets or other long-lived assets,
     (iv) the exclusion of amounts expensed in connection with judgments,
verdicts and settlements with respect to specified litigation matters,
     (v) the exclusion of stock-based compensation expense or costs, as computed
in accordance with applicable accounting principles, and
     (vi) any other applicable adjustments authorized in accordance with the
foregoing provisions of this Section 3.1(s).”
     3. Article 9 of the Plan is hereby amended in its entirety to read as
follows:
ARTICLE 9
PERFORMANCE SHARE AWARDS
     “9.1 GRANT OF PERFORMANCE SHARE AWARDS. The Committee is authorized to
grant Performance Share Awards to Participants on such terms and conditions as
may be selected by the Committee. The Committee shall have the complete
discretion to determine the number of shares of Stock that may be issued under
each such Award of Performance Shares upon the attainment of the applicable
performance objectives. All Performance Share Awards shall be evidenced by an
Award Agreement.
          9.2 VESTING AND ISSUANCE PROVISIONS.
          (a) Performance Shares awarded under the Plan shall be structured and
implemented in accordance with the following guidelines:
          (1) The Committee shall, at the time of the Award, establish (i) the
applicable performance objectives that must be attained in order for the
Performance Share Award to vest, (ii) the applicable performance period (which
is to be of at least one year but not more than five (5) years in duration) over
which those performance objectives are to be attained, (iii) the additional
service vesting requirements to be completed during the performance period and
(iv) the issuance date or dates on which the shares of Stock subject to a vested
Performance Share Award are to be issued. The vesting and issuance provisions
applicable to each Performance Share Award, including the additional service
vesting requirements set by the Committee for completion during the applicable
performance period, shall be set forth in the Award Agreement.

 



--------------------------------------------------------------------------------



 



          (2) At the end of the performance period, the Committee shall
determine the actual level of attainment for each performance objective and the
extent to which the Performance Shares awarded for that period are to vest and
become payable based on the attained performance levels and the satisfaction of
the applicable service vesting requirements.
          (3) The Performance Shares which so vest shall be paid as soon as
practicable following the end of the performance period, unless such payment is
to be deferred for the period specified by the Committee at the time the
Performance Shares are awarded or the period selected by the Participant in
accordance with the applicable requirements of Code Section 409A. The Committee,
in its discretion, may also at the time of the Award structure one or more
Performance Shares Awards so that an additional period of employment or service
with the Company following the completion of the performance period is required
in order for the Participant to vest in the Performance Shares.
          (4) Performance Shares shall be paid and settled shares of Stock,
except to the extent (if any) otherwise set forth in the Award Agreement.
          (5) Performance Shares may also be structured so that such shares
shall be converted into actual shares of Stock based on a conversion rate that
varies with the level at which each applicable performance objective is actually
attained.
          (b) The Committee shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Performance Share
Awards so that the shares of Stock subject to those Awards shall vest upon the
achievement of pre-established corporate performance objectives based on one or
more Performance Goals and measured over the performance period specified by the
Committee at the time of the Award.
          (c) The Participant shall not have any stockholder rights with respect
to the shares of Stock subject to a Performance Share Award until that Award
vests and the shares of Stock are actually issued thereunder. However, the
Committee may structure one or more Performance Share Awards so that the
applicable Award Agreement provides that dividend-equivalent units shall be
credited on outstanding Performance Share Awards and subsequently paid, either
in cash or in actual shares of Stock, subject to such terms and conditions as
the Committee may deem appropriate, but in no event shall any such
dividend-equivalent units vest or otherwise become payable prior to the time the
underlying Performance Share Award vests, and any such credited dividend
equivalents shall accordingly be subject to cancellation and forfeiture to the
same extent as the underlying Performance Share Award in the event the
applicable performance objectives are not attained.
          (d) Except as otherwise set forth in Section 9(e), outstanding
Performance Share Awards shall terminate, and no shares of Stock shall actually
be issued in settlement of those Awards, if the performance goals established
for those Awards are not attained. In no event may any vesting requirements tied
to the attainment of Performance Goals be waived with

 



--------------------------------------------------------------------------------



 



respect to Performance Share Awards that were intended, at the time those Awards
were made, to qualify as performance-based compensation under Code
Section 162(m), except as otherwise provided in Section 9.2(e) or Section 13.8.
          (e) Each Performance Share Award outstanding at the time of a Change
in Control shall vest at that time, and the number of shares of Stock that would
otherwise be issuable under such Award at target level attainment of the
applicable performance objectives (or such other level of attainment as is
specified in the Award Agreement) shall be issued as soon as administratively
practicable following the closing of the Change in Control transaction, subject
to the Company’s collection of all applicable withholding taxes. Alternatively,
the number of shares of Stock otherwise issuable under that Performance Share
Award at such target or other specified level shall be converted at that
applicable level into the right to receive the same consideration per share of
Stock payable to the actual holders of the Stock in consummation of the Change
in Control and distributed at the same time as those stockholder payments,
subject to the Company’s collection of the applicable withholding taxes. Such
automatic vesting of the Performance Share Awards at target or other specified
level attainment shall occur pursuant to this Section 9.2(e), even though such
acceleration may result in their loss of performance-based status under Code
Section 162(m).”
     4. Except as modified by this Plan Amendment, all the terms and provisions
of the Plan as in effect immediately prior to such amendment shall continue in
full force and effect.
          IN WITNESS WHEREOF, APOLLO GROUP, INC. has caused this Plan Amendment
to be executed on its behalf by its duly-authorized officers on this 24th day of
June 2010.

            APOLLO GROUP, INC.
      By:   /s/ Brian L. Swartz           TITLE:  SVP & Chief Financial Officer
 

 